Citation Nr: 0400388	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-17 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for residuals of cold 
injury to the bilateral upper extremities.

2.  Entitlement to service connection for residuals of cold 
injury to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945 and from January 1948 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a may 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for residuals of cold injury to his right 
and left upper and lower extremities.  The veteran filed a 
timely appeal to these adverse determinations.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2002).  

The issue of the veteran's entitlement to service connection 
for residuals of cold injury to the bilateral lower 
extremities will be addressed in the REMAND immediately 
following this decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran served in combat, and his assertions 
regarding sustaining cold injury to the upper extremities are 
consistent with the circumstances, conditions, or hardships 
of combat, despite the lack of documentation of such injury; 
as such, his assertions regarding sustaining a cold injury to 
the upper extremities in service are accepted as fact. 

3.  The veteran's claims file contains no competent evidence 
which indicates that he currently suffers from any residuals 
of his inservice cold injury to the bilateral upper 
extremities.

CONCLUSION OF LAW

Residuals of cold injury to the bilateral upper extremities 
were not incurred in or aggravated by the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his present claim for VA benefits in this case 
after that date, in July 2001.  Thus, the provisions of the 
VCAA are applicable in this case.  See Kuzma v. Principi, No. 
03-7032 (Fed. Cir. Aug. 25, 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims for 
service connection for residuals of cold injury to the right 
upper extremity and service connection for residuals of cold 
injury to the left upper extremity, as well as notice of the 
specific legal criteria necessary to substantiate these 
claims.  The Board concludes that discussions as contained in 
the initial rating decision dated in May 2002, in the 
statement of the case (SOC) issued in March 2003, in the 
supplemental statements of the case (SSOCs) issued in July 
and November 2003, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in November 2001, the RO advised the 
veteran of the recent enactment of the VCAA, and provided him 
with detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly shows through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private medical records, VA outpatient treatment 
notes and examination reports, including the results of two 
contract-basis cold injury protocol examinations with 
opinions addressing the issue of the presence of cold injury 
residuals, and several personal statements made by the 
veteran in support of his claims.  The RO has obtained all 
pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the veteran asserts that he sustained a cold 
injury to his bilateral upper extremities during the winter 
of 1944-45, at which time he laid in the cold snow for 8 to 9 
hours while trapped in a firefight.  He reports that ever 
since that time, he has experienced "charley horses" in his 
legs, as well as pain in his knees, shoulders and hands.  
While he acknowledges that he probably suffers from arthritis 
due to the normal aging process considering his advanced age 
(80 years old), he states that the problems he is 
experiencing now with charley horses and pain in the 
shoulders started after his return from combat, and are thus 
likely due to cold injury.

The Board observes that for injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2002).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
at 392.  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the veteran's claims file contains 
documentation which verifies his status as a combat veteran, 
such as his receipt of the Purple Heart Medal, his receipt of 
the Combat Infantryman Badge and evidence of his 
participation in various European battles, including the 
Ardennes Campaign in Belgium, the Rhineland Campaign and the 
Central European Campaign.  Furthermore, the Board finds that 
despite the lack of service medical records documenting the 
fact that the veteran suffered from cold injury while in 
service, his claims file contains satisfactory lay evidence, 
in the form of credible and consistent statements from the 
veteran, which document and corroborate his claim of 
experiencing cold injury while fighting in wintertime 
campaigns in Europe.  In addition, the incurrence of a cold 
injury while fighting in a winter battle in mountainous 
terrain (such as the Ardennes) is entirely consistent with 
the circumstances, conditions or hardships of service.

Having conceded that the veteran sustained a cold injury to 
the bilateral upper extremities in service, the Board's 
analysis must turn to the issue of whether there is evidence 
that the veteran is currently suffering from a current 
disability due to this inservice injury.  Following a review 
of the evidence in this case, the Board finds that there is 
no competent evidence which establishes any such current 
disability.  On the contrary, in April 2002 the veteran 
underwent a VA contract cold injuries examination at Ohio 
State University Medical Center, at which time the examiner 
concluded "I find no evidence of cold injury at this time to 
the upper and lower extremities.  The veteran currently 
reports he is asymptomatic and thus no further testing [is 
needed] at this time."  

Similarly, in January 2003 the veteran underwent a second VA 
contract cold injuries examination at Ohio State University 
Medical Center by a different examiner, following which this 
examiner also opined that "It is the examiner's opinion that 
arthritis of the knee and ankle is most likely not related to 
any residuals of cold injury as the patient denies other 
symptoms associated with cold injury.  These changes are most 
likely age-related."  The Board observes that while this 
examiner apparently did not have the benefit of reviewing the 
veteran's claims file in conjunction with her examination, 
she submitted an addendum to her report in July 2003, 
indicating that she had been provided and reviewed the 
veteran's claims file, and "After review of the c-file, my 
current opinion remains the same.  Patient does not have 
symptoms or findings consistent with cold injury residuals."  
The Board observes that the examination report itself 
indicates that the veteran denied any cold sensitization, 
Raynaud's phenomenon, hyperhidrosis, tingling or numbness, 
chronic pain resembling causalgia or reflex sympathetic 
dystrophy, chronic skin ulcers or scars, changes in skin 
color or thickness, or cold feeling.  His only complaints 
were of some pain in the knees bilaterally, stiffness and 
swelling in the ankles, and occasional pain in his feet after 
wearing his shoes for prolonged periods of time.

Therefore, the Board determines that the preponderance of the 
evidence indicates that the veteran does not currently suffer 
from any current residuals of his inservice cold injury to 
the bilateral upper extremities.  As a valid service 
connection claim requires medical evidence of a current 
disability, the veteran's claims for service connection for 
residuals of cold injury to his bilateral upper extremities 
must be denied.  The Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim.").

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).





ORDER

Service connection for residuals of cold injury to the 
bilateral upper extremities is denied.


REMAND

As was the case with the veteran's claims for service 
connection for cold injury to the bilateral upper extremities 
discussed above, the Board again notes that the veteran 
served in combat, and that his assertions regarding 
sustaining cold injury to the bilateral lower extremities are 
consistent with the circumstances, conditions, or hardships 
of combat, despite the lack of documentation of such injury.  
As such, the Board concedes that the veteran suffered a cold 
injury to the bilateral lower extremities in service.

Thus, the remaining issue to be answered is whether the 
veteran currently suffers from a disability of the bilateral 
lower extremities as a result of this inservice injury.  
However, unlike the case with the veteran's upper 
extremities, the veteran's claims file contains evidence 
which shows a disorder of the bilateral lower extremities.  
Specifically, in October 2003 the veteran submitted evidence 
from Ohio Orthopedic Center of Excellence.  These records 
show that in September 2003, the veteran was seen for 
complaints of burning in the feet.  He underwent 
electrodiagnostic testing, including nerve conduction studies 
and an electromyograph (EMG) of the lower limbs and lumbar 
paraspinals, the results of which were reported to be 
consistent with mononeuritis multiplex.  However, the cause 
of this disorder was not addressed.  

The Board finds that VA's duty to assist requires that VA 
obtain a medical opinion addressing the veteran's contention 
that his mononeuritis multiplex of the bilateral lower 
extremities is a residual of his inservice cold injury to the 
bilateral lower extremities.  Therefore, the Board will 
remand the veteran's claims for service connection for 
residuals of cold injury to the bilateral lower extremities 
to the RO with instructions that the veteran's claims file 
once again be provided to the VA contract examiner who 
performed the January 2003 cold injury examination at Ohio 
State University Medical Center so that she may offer such an 
opinion.

In addition, the Board observes that the cover page for the 
medical evidence from Ohio Orthopedic Center of Excellence 
indicates that the veteran was referred to that facility by 
Maureen Delphia, M.D.  It is unclear whether this physician 
has also treated the veteran for his neurological disorder of 
the lower extremities.  Therefore, the RO should contact the 
veteran and request that he provide VA with the full address 
of this physician, as well as a signed waiver to allow VA to 
obtain these records, if the veteran so desires.  

Finally, the RO should contact the veteran to determine 
whether the veteran has been seen at the Ohio Orthopedic 
Center of Excellence for his bilateral lower leg complaints 
at any time either before or since the time of his 
neurological testing on September 26, 2003.  If so, after 
obtaining any necessary waiver, the RO should submit a 
request to the Ohio Orthopedic Center of Excellence and 
request that this facility provide any additional medical 
evidence relating to the veteran's mononeuritis multiplex of 
the bilateral lower extremities.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the full address 
of Maureen Delphia, M.D. listed as the 
physician who referred him to the Ohio 
Orthopedic Center of Excellence for 
neurological testing in September 2003.  
After obtaining any necessary 
authorization, the RO should contact and 
request copies of all treatment records 
created by Dr. Delphia regarding 
treatment provided for the veteran's 
bilateral lower extremities.  Any such 
records received should be associated 
with the veteran's claims file.  If the 
search for such records has negative 
results, a statement to that effect 
should be placed in the veteran's claims 
file.

2.  The veteran should also be asked 
whether he has received any additional 
treatment at the Ohio Orthopedic Center 
of Excellence either prior to or since 
the time of neurological testing on 
September 26, 2003.  If so, after 
obtaining any necessary authorization, 
the RO should contact and request copies 
of all treatment records created by this 
facility other than the September 26, 
2003 neurological testing results already 
of record.  Any such records received 
should be associated with the veteran's 
claims file.  If the search for such 
records has negative results, a statement 
to that effect should be placed in the 
veteran's claims file.

3.  After any records obtained as a 
result of the actions taken above have 
been associated with the veteran's claims 
file, the RO should forward the veteran's 
claims file to the examiner from Ohio 
State University Medical Center who 
performed the January 2003 cold injury 
examination for her review.  After 
reviewing the veteran's claims file, to 
particularly include the results of the 
neurological testing conducted at Ohio 
Orthopedic Center of Excellence on 
September 26, 2003, this examiner should 
offer an opinion as to the likelihood 
that any neurological deficiency shown by 
such testing, to include mononeuritis 
multiplex, is medically related to the 
veteran's cold injury to the bilateral 
lower extremities sustained in 1944-45.  
A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.

4.  The RO should then readjudicate the 
veteran's claims for service connection 
for residuals of cold injury to the 
bilateral lower extremities.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a new supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



